Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8, are pending in this application.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-8, are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, of U.S. Patent No 10,597,356.  
Although the claims at issue are not identical, they are not patentably distinct from each other because, the invention in US ‘356, is claimed in the instant. The difference is the scope of the starting reagents and consequently the products. Where the starting reagents in the patent and in the instant claims are different, they deemed analogous starting materials. The replacement of analogous starting material in a well-known process is prima facie obvious. In re Durden, 226 USPQ 359 (1985).  See also In re Farkas, 152 USPQ 109 (1966). “Employing a different compound in a generally old reaction is prima facie obvious. Applicant must show evidence reaction would not be expected to take place or that the new substituents would behave in a manner different from those of the reference.”  
The reaction is the same and therefore, compound IV and the reversibility in US ‘356, are inherent in the instant claims.  
Response
Applicant's arguments filed 3/1/21, have been fully considered but they are not persuasive. With reference to the reaction schemes below, applicant contends the starting reagents and the products are not the same.  This is not persuasive. Applicant missed the decision in the cited case laws.  The starting reagents are deemed analogous starting materials  

    PNG
    media_image1.png
    384
    637
    media_image1.png
    Greyscale

reaction step, which is cyanation of  alkene, be it in a ring or not.  The reaction schemes above involve cyanation of alkene with or without addition of H. The metal catalyst and co-catalyst are the same optionally in the presence of a solvent. The reaction is well-known (specification, page 1, lines 22 to the end) but for the co-catalyst. 
The replacement of analogous starting material in a well-known process is prima facie obvious. In re Durden, 226 USPQ 359 (1985).  See also In re Farkas, 152 USPQ 109 (1966). “Employing a different compound in a generally old reaction is prima facie obvious. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Taofiq A. Solola, whose telephone number is (571) 272-0709. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Anna Shiao, can be reached on (571) 272-0627.  The fax phone number for this Group is (571) 273-8300.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the Group receptionist whose telephone number is (571) 272-1600.

/TAOFIQ A SOLOLA/                                               Primary Examiner, Art Unit 1625                                                                                                                                                         
March 9, 2021